DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 18, 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YERRAMALLI et al PG PUB 2018/0020452.
Re Claims 1, 11, 20, YERRAMALLI et al teaches based on an anchor carrier, eNB operating in the licensed spectrum configures a NB IoT device (an apparatus:  one or more processors) to move to a different NB IOT carrier which operates in the unlicensed spectrum for data communication wherein the unlicensed carrier supports time domain carrier aggregation [0075, 0091] wherein the NB LOT includes a RF interface to communicate in U-NB IoT communication.
Re Claim 18, the NB IoT receives one or more downlink grants for indicating a carrier from among the anchored carrier [0093].
Re Claim 21, the NB IoT receives synchronization signals to perform synchronization based on offset information (synchronization gap information) with the unlicensed carrier [0102].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al PG PUB 2018/0020452 in view of KHLAT PG PUB 2016/0191107.
Re Claims 2-4, 13, YERRAMALLI et al teaches performing time domain CA of the plurality of CCs but fails to explicitly teach inter-frequency CA, non-collocated CCs, inter-band and non-contiguous spectrums.  However, KHLAT teaches there variety of CA configurations and includes (above) [0006-0007].  One skilled in the art would have been motivated to have adaptive to variety of CA configuration to increase throughput in various domains.  Therefore it would have been obvious to one skilled in the art to be adaptive to difference CA configurations.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al PG PUB 2018/0020452 in view of SHIHAB et al PG PUB 2017/0222951.
Re Claim 5, YERRAMALLI et al teaches performing time domain CA of the plurality of CCs for uplink and downlink in the unlicensed frequency band but fails to .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al PG PUB 2018/0020452.
Re Claim 14, YERRAMALLI et al teaches a NB IoT which includes a communication interface that enable communication with a unlicensed and licensed spectrums wherein when the interface is switch to the unlicensed spectrum an RF chain can be configured to support U-NB IoT communication for uplink and downlink.  YERRAMALLI fails to explicitly teach IoT communication comprises a CAT NB 1 communication over a low power IoT network.  One skilled in the at art would have motivated to have modified the U-NB IoT device to support any known IoT networks.  Therefore it would have been obvious to one skilled to have supported the CaT NB 1 communication network.
Claims 6, 15, 16, 25, are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al PG PUB 2018/0020452 in view of Bhattad et al PG PUB 2018/0270851.
Re Claims 6, 15, 25, YERRAMALLI et al teaches NB IoT device is anchored in the licensed spectrum carrier and then switches to the unlicensed spectrum to perform time domain carrier aggregation operation.  NB IoT supports a known RAT and 
YERRAMALLI et al fails to teach receive the one or more dynamically or semi statistically patterns in a RRC signaling for the time domain multiple CA operation.  
However, Bhattad et al teaches that frequency diversity improves communication between the BS and one or more UEs whereby the BS dynamically set up the frequency hopping pattern by using the RRC signaling [0162].  One skilled in the art would have been motivated to dynamically provide the hopping patterns via the RRC signaling to improve the U-NB IoT communication in the unlicensed spectrum.  Therefore it would have been obvious to one skilled to have combined the teachings. 
Re Claim 16, the processor processes the hopping pattern on the downlink communication in a primary carrier. 
Allowable Subject Matter
Claims 7-10, 12, 17, 19, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 7, 12, prior art fails to teach processing in a DL U-NB IoT communication, one or more synchronization signals on both a licensed CC and an unlicensed CC as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472